EXHIBIT 2.1 * THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION (THE "COMMISSION") PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED BY "[REDACTED]". Purchase and Sale Agreement by and among Quest Eastern Resource LLC and PostRock MidContinent Production, LLC as Sellers, and Triad Hunter, LLC as Purchaser, and, for the limited purposes set forth herein, Magnum Hunter Resources Corporation Dated as of December 24, 2010 TABLE OF CONTENTS Page ARTICLE1 DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section 1.2 Excluded Assets 16 ARTICLE2 PURCHASE PRICE 16 Section 2.1 Purchase and Sale 16 Section 2.2 Purchase Price 17 Section 2.3 Allocation of Purchase Price 17 Section 2.4 Determination of the Purchase Price Paid at Each Closing 18 Section 2.5 Post-Closing Payments 23 ARTICLE3 TITLE MATTERS 25 Section 3.1 Title 25 Section 3.2 Definition of Defensible Title 25 Section 3.3 Definition of Permitted Encumbrances 27 Section 3.4 Allocated Values 29 Section 3.5 Notice of Title Defects; Defect Adjustments 29 Section 3.6 Limitations on Applicability 36 Section 3.7 Consents to Assignment and Preferential Rights to Purchase 36 ARTICLE4 REPRESENTATIONS AND WARRANTIES OF QER 38 Section 4.1 Existence and Qualification 38 Section 4.2 Power 38 Section 4.3 Authorization and Enforceability 38 Section 4.4 Conflicts 38 Section 4.5 Litigation 39 Section 4.6 Taxes and Assessments 39 Section 4.7 Environmental Laws 39 Section 4.8 Compliance with Laws 40 Section 4.9 Contracts 40 Section 4.10 Consents and Preferential Purchase Rights 41 Section 4.11 Liability for Brokers’ Fees 41 Section 4.12 Equipment and Personal Property 41 Section 4.13 Insurance 41 Section 4.14 Payments for Production 41 Section 4.15 Governmental Authorizations 42 Section 4.16 Payout Balances 42 Section 4.17 Plugging and Abandonment 42 Section 4.18 No Expenses Owed or Delinquent 42 Section 4.19 Current Bonds 42 Section 4.20 Outstanding Capital Commitments 42 Section 4.21 Bankruptcy 42 i Section 4.22 Imbalances 43 Section 4.23 Condemnation 43 Section 4.24 Lease Provisions 43 Section 4.25 Intellectual Property 43 Section 4.26 Suspense Amounts 43 Section 4.27 Investment Intent 43 Section 4.28 QER’s Independent Investigation 44 Section 4.29 Limitations 45 ARTICLE5 REPRESENTATIONS AND WARRANTIES OF PMP 46 Section 5.1 Existence and Qualification 46 Section 5.2 Power 46 Section 5.3 Authorization and Enforceability 46 Section 5.4 Conflicts 46 Section 5.5 Litigation 46 Section 5.6 Taxes and Assessments 47 Section 5.7 Environmental Laws 47 Section 5.8 Compliance with Laws 48 Section 5.9 PMP Contracts 48 Section 5.10 Consents and Preferential Purchase Rights 49 Section 5.11 Liability for Brokers’ Fees 49 Section 5.12 Equipment and Personal Property 49 Section 5.13 Insurance 49 Section 5.14 Payments for Production 49 Section 5.15 Governmental Authorizations 50 Section 5.16 Payout Balances 50 Section 5.17 Plugging and Abandonment 50 Section 5.18 No Expenses Owed or Delinquent 50 Section 5.19 Current Bonds 50 Section 5.20 Outstanding Capital Commitments 50 Section 5.21 Bankruptcy 50 Section 5.22 Imbalances 51 Section 5.23 Condemnation 51 Section 5.24 Lease Provisions 51 Section 5.25 Intellectual Property 51 Section 5.26 Suspense Amounts 51 Section 5.27 Investment Intent 51 Section 5.28 PMP’s Independent Investigation 52 Section 5.29 Limitations 52 ARTICLE6 REPRESENTATIONS AND WARRANTIES OF PURCHASER 54 Section 6.1 Existence and Qualification 54 Section 6.2 Power 54 Section 6.3 Authorization and Enforceability 54 Section 6.4 Conflicts 54 Section 6.5 Litigation 55 ii Section 6.6 No Vote Required 55 Section 6.7 Financing 55 Section 6.8 Capitalization 55 Section 6.9 Common Stock 55 Section 6.10 MHR SEC Reports 55 Section 6.11 MHR Financial Statements 56 Section 6.12 Absence of Certain Changes 57 Section 6.13 Independent Investigation 57 Section 6.14 Sarbanes-Oxley Act 58 Section 6.15 Liability for Brokers’ Fees 58 Section 6.16 No Integration 58 ARTICLE7 COVENANTS OF THE PARTIES 58 Section 7.1 Access 58 Section 7.2 Press Releases 59 Section 7.3 Operation of Assets 59 Section 7.4 Indemnity Regarding Access 61 Section 7.5 Governmental Reviews 61 Section 7.6 Removal of Legend 61 Section 7.7 Further Assurances 62 Section 7.8 [REDACTED] 62 Section 7.9 Replacement of Bonds, Letters of Credit and Guarantees 62 Section 7.10 Field Employees 63 Section 7.11 Casualty 63 ARTICLE8 CONDITIONS TO CLOSING 63 Section 8.1 Sellers’ Conditions to First Closing 63 Section 8.2 Purchaser’s Conditions to First Closing 64 Section 8.3 Sellers’ Conditions for Second Closing 65 Section 8.4 Purchaser’s Conditions to Second Closing 66 ARTICLE9 CLOSING 67 Section 9.1 Time and Place of First Closing 67 Section 9.2 QER First Closing Deliveries 68 Section 9.3 PMP First Closing Deliveries 68 Section 9.4 Purchaser’s First Closing Deliveries 69 Section 9.5 Time and Place of Second Closing 70 Section 9.6 QER Second Closing Deliveries 70 Section 9.7 PMP Second Closing Deliveries 71 Section 9.8 Purchaser’s Second Closing Deliveries 71 ARTICLE10 TAX MATTERS 72 Section 10.1 Liability for Taxes 72 Section 10.2 Access to Information 73 [CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934] iii ARTICLE11 TERMINATION AND AMENDMENT 73 Section 11.1 Termination 73 Section 11.2 Effect of Termination 74 ARTICLE12 INDEMNIFICATION; LIMITATIONS 75 Section 12.1 Assumption 75 Section 12.2 Independent Nature of Sellers’ Obligations and Rights 76 Section 12.3 Indemnification 76 Section 12.4 Indemnification Actions 79 Section 12.5 Limitation on Actions 81 Section 12.6 Release of the Escrow Account Balance 82 ARTICLE13 MISCELLANEOUS 82 Section 13.1 Counterparts 82 Section 13.2 Notices 82 Section 13.3 Expenses 83 Section 13.4 Records 83 Section 13.5 Name Change 84 Section 13.6 Governing Law and Venue 84 Section 13.7 Dispute Resolution 84 Section 13.8 Captions 85 Section 13.9 Waivers 85 Section 13.10 Assignment 85 Section 13.11 Entire Agreement 85 Section 13.12 Amendment 85 Section 13.13 No Third-Person Beneficiaries 85 Section 13.14 Schedules and Exhibits 85 Section 13.15 References 85 Section 13.16 Construction 86 Section 13.17 Environmental Acknowledgement 86 Section 13.18 Limitation on Damages 86 Section 13.19 Time of Essence 87 iv EXHIBITS: Exhibit A-1 PMP Wetzel Leaseholds, Wetzel Wells & Equipment Exhibit A-2 PMP Lewis Leaseholds, Lewis Wells & Equipment Exhibit B-1 QER Wetzel Mineral Interests Exhibit B-2 QER Lewis Mineral Interests Exhibit C-1 QER Wetzel Wells & Equipment Exhibit C-2 QER Lewis Wells & Equipment Exhibit D-1 QER Wetzel Fee and Surface Interests Exhibit D-2 QER Lewis Fee and Surface Interests Exhibit E-1 QER Wetzel Contracts Exhibit E-2 QER Lewis Contracts Exhibit F-1 PMP Wetzel Contracts Exhibit F-2 PMP Lewis Contracts Exhibit G-1 QER Wetzel Royalty Accounts Exhibit G-2 QER Lewis Royalty Accounts Exhibit H Form of PMP Escrow Agreement Exhibit I Form of QER Escrow Agreement Exhibit J Form of QER Conveyance Exhibit K Form of PMP Conveyance SCHEDULES: Schedule 1.2
